Citation Nr: 1756905	
Decision Date: 12/08/17    Archive Date: 12/15/17

DOCKET NO.  09-03 336A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

Entitlement to an initial rating in excess of 10 percent, prior to February 22, 2013 for lumbar degenerative disc disease (DDD), with intervertebral disc syndrome (IVDS), and in excess of 20 percent, on and after February 22, 2013.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. N. Shannon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1984 to June 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (Board) Regional Office (RO) in Pittsburgh, Pennsylvania. This matter was before the Board in December 2016, at which time it was remanded for additional development.  After the issuance of an August 2017 Supplemental Statement of the Case, the claim was remitted to the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets having to remand the Veteran's appeal another time.  However, such is necessary to afford the Veteran all due consideration under the law.

VA last examined the Veteran's service-connected spine disability in March 2017.  Significantly, the examiner indicated that the Veteran reported flare-ups of her thoracolumbar spine, and that they involve severe pain, making movement "almost impossible."  Further down the report however, the examiner noted that the Veteran could forward flex to 70 degrees with pain, that the examination was taking place during a flare-up, and that pain, weakness, fatigability, or incoordination did not limit functional ability with flare-ups.  In an addendum report dated in June 2017, the VA examiner reviewed the Veteran's file, and determined that she could not determine a level of severity "due to the fact that it is subjective and [the Veteran's] condition can vary day to day."

In an October 2017 Appellant's Post-Remand Brief, the Veteran, through her representative, noted that the symptoms caused by her lumbar degenerative disc disease and IVDS are worse than noted on the last VA examination, and requested that VA schedule a new examination to determine the current level of severity of her disability.  More specifically, she noted that she has "severe flare-ups that impact the function, and range of motion of the lumbar spine," and contended that "during a flare-up, she is unable to forward flex beyond 30 degrees because of the pain, weakness, and fatigability."

In light of these assertions, coupled with the March 2017 VA examiner's suggestion that she could not assess the level of severity of the disability, the Board finds that a remand for a new examination is warranted. 

The Board adds that a recent Court decision addressed what constitutes an adequate explanation for an examiner's inability to estimate motion loss in terms of degrees during periods of flare-ups.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017). In Sharp, the Court held that a VA examiner must attempt to elicit information from the record and the Veteran regarding the severity, frequency, duration, or functional loss manifestations during flare-ups before determining that an estimate of motion loss in terms of degrees could not be given.  The Court also held that any inability to furnish such an estimate must be predicated on a lack of medical knowledge among the medical community at large, rather than insufficient knowledge by the individual examiner.  Id.   

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA spine examination with a clinician other than the March 2017 VA examiner, to assess the current severity of her lumbar degenerative disc disease (DDD), with intervertebral disc syndrome (IVDS).  A copy of the claims file should be made available to, and reviewed by the VA examiner.  All appropriate testing should be performed.  

In particular, with respect to flare-ups, the examiner should identify any functional loss caused by flare-ups, to include the amount of range of motion loss, if any, that is present during flare-ups.  If the examination is not taking place during a flare-up, the examiner should elicit information from the record and the Veteran regarding the severity, frequency, duration, or functional loss manifestations during flare-ups and estimate range of motion loss, in terms of degrees.   Any inability to furnish such an estimate must be predicated on a lack of medical knowledge among the medical community at large, rather than insufficient knowledge by the individual examiner.  

2. Readjudicate the appeal.  If the issues on appeal are denied, in whole or in part, send the Veteran and her representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




